Title: To George Washington from Joseph Reed, 27 October 1781
From: Reed, Joseph
To: Washington, George


                  
                     Dear Sir
                     Philad. Oct: 27. 1781
                  
                  Permit me to mingle my sincere Congratulations with the general Applause on the late glorious Success of the Army under your Excellencys immediate Command.  I trust you will not suspect me of Flattery when I assure you that I think the Wisdom of the Plan, the Secrecy of the Movements & Gallantry in Execution will hand Down the whole to Posterity as equal to those celebrated  Enterprizes which have distinguished the greatest Generals of this or former Ages.  The Pleasure I feel in seeing your Toils & Cares crown’d with such signal Honour is too great to be supposed & I hope you will excuse this Effusion as the real & genuine Result of the very great Respect & Esteem with which which I am Dear Sir Your obliged &  Hbble Servt
                  
                     Jos: Reed
                  
               